TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 28, 2022



                                      NO. 03-21-00379-CR


                             Michael Renee Maldonado, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                DISMISSED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, the Court concludes that the appeal should be dismissed because appellant does not

wish to proceed with this appeal. Therefore, the Court dismisses the appeal. Because appellant

is indigent for purposes of this proceeding, no adjudication of costs is made.